

MFA FINANCIAL, INC.
AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN

 
PHANTOM SHARE AWARD AGREEMENT
(PERFORMANCE-BASED VESTING)
 
AGREEMENT by and between MFA Financial, Inc., a Maryland corporation (the
“Company”), and _____ (the “Grantee”), dated as of the ____ day of _______ (the
“Grant Date”).
 
WHEREAS, the Company maintains the MFA Financial, Inc. Amended and Restated 2010
Equity Compensation Plan, as it may be amended from time to time (the “Plan”)
(capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);
 
WHEREAS, the Grantee, as an employee of the Company, is an Eligible Person; and
 
WHEREAS, the Company and the Grantee entered into that certain Amended and
Restated Employment Agreement, dated June 30, 2011 (the “Employment Agreement”);
and
 
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Phantom Shares to the Grantee subject to
the terms and conditions set forth below.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.           Grant of Phantom Shares.
 
The Company hereby grants the Grantee ____ Phantom Shares. The Phantom Shares
are subject to the terms and conditions of this Agreement and are also subject
to the provisions of the Plan. The Plan is hereby incorporated herein by
reference as though set forth herein in its entirety.
 
2.           Vesting.
 
The Phantom Shares shall be subject to the terms and conditions set forth in
this paragraph 2.
 
 
(a)
One-third (33%) of the Phantom Shares shall vest on each of June 30, 2012, June
30, 2013 and June 30, 2014 (each a “Vesting Date”), subject to the achievement
of the performance goals/measures set forth on Exhibit A for each 12-month
period ending on such Vesting Date; provided, that, the Grantee remains employed
by the Company through each such Vesting Date. Each 12-month period ending on a
Vesting Date shall be referred to herein as a “Performance Period.”

 
 
-1-

--------------------------------------------------------------------------------

 

 
(b)
In the event that, prior to June 30, 2014, the Grantee has a Termination of
Service by the Company for Cause (as defined in the Employment Agreement) or
(ii) by the Grantee for any reason other than as set forth in paragraph 2(c)
below, then all Phantom Shares granted to the Grantee hereunder shall thereupon,
and with no further action, be forfeited by the Grantee.

 
 
(c)
In the event that, prior to June 30, 2014, the Grantee has a Termination of
Service (i) due to his or her death or Disability (as defined in the Employment
Agreement), (ii) by the Company for any reason other than Cause, (iii) to the
extent provided in the Employment Agreement, by the Grantee for “Good Reason” or
in connection with a “Change in Control” (each as defined in the Employment
Agreement), then notwithstanding anything to the contrary in the Employment
Agreement, the Phantom Shares that would otherwise vest on the next Vesting Date
shall vest, provided that the performance goals for the applicable Performance
Period are subsequently achieved and any such vested Phantom Shares shall be
settled as provided in paragraph 3 hereunder.

 
 
(d)
Except as contemplated above, in the event that the Grantee has a Termination of
Service, any and all of the Grantee’s Phantom Shares which have not vested prior
to or as of such termination shall thereupon, and with no further action, be
forfeited and cease to be outstanding.

 
3.           Settlement.
 
Each vested and outstanding Phantom Share shall be settled in one share of
Common Stock of the Company (a “Share”) within 30 days of the date such Phantom
Shares vest as set forth in paragraph 2 above (the “Settlement Date”). For the
avoidance of doubt, to the extent the terms of this paragraph 3 conflict with
any terms of the Plan relating to the settlement of Phantom Shares, the terms of
this paragraph 3 shall govern. To the extent any payment pursuant to this
paragraph 3 is required to be delayed six months pursuant to the special rules
of Section 409A related to “specified employees,” each affected payment shall be
delayed until six months after the Grantee’s Termination of Service (other than
on account of the death of the Grantee).  For dividend payment purposes, the
Grantee shall be considered to be the record owner of the Shares underlying
vested Phantom Share on the date such Phantom Shares vest; provided that this
provision shall not apply if the Grantee is otherwise entitled to a dividend
equivalent payment with respect to such Shares.
 
4.           Miscellaneous.
 
 
(a)
The value of an Phantom Share may decrease depending upon the Fair Market Value
of a Share from time to time. Neither the Company nor the Committee, nor any
other party associated with the Plan, shall be held liable for any decrease in
the value of the Phantom Shares. If the value of such Phantom Shares decrease,
there will be a decrease in the underlying value of what is distributed to the
Grantee under the Plan and this Agreement.

 
 
-2-

--------------------------------------------------------------------------------

 

 
(b)
With respect to this Agreement, (i) the Phantom Shares are bookkeeping entries,
(ii) the obligations of the Company under the Plan are unsecured and constitute
a commitment by the Company to make benefit payments in the future, (iii) to the
extent that any person acquires a right to receive payments from the Company
under the Plan such right shall be no greater than the right of any general
unsecured creditor of the Company, (iv) all payments under the Plan (including
distributions of Shares) shall be paid from the general funds of the Company and
(v) no special or separate fund shall be established or other segregation of
assets made to assure such payments (except that the Company may in its
discretion establish a bookkeeping reserve to meet its obligations under the
Plan). The award of Phantom Shares is intended to be an arrangement that is
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 
 
(c)
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MARYLAND, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 
 
(d)
The Committee may construe and interpret this Agreement and establish, amend and
revoke such rules, regulations and procedures for the administration of this
Agreement as it deems appropriate. In this connection, the Committee may correct
any defect or supply any omission, or reconcile any inconsistency in this
Agreement or in any related agreements, in the manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective. All decisions and
determinations by the Committee in the exercise of this power shall be final and
binding upon the Company and the Grantees.

 
 
(e)
All notices hereunder shall be in writing and, if to the Company, shall be
delivered to the Board or mailed to its principal office, addressed to the
attention of the Committee and, if to the Grantee, shall be delivered personally
or mailed to the Grantee at the address appearing in the records of the Company.
Such addresses may be changed at any time by written notice to the other party
given in accordance with this paragraph 4(e).

 
 
(f)
The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.

 
 
-3-

--------------------------------------------------------------------------------

 

 
(g)
Nothing in this Agreement shall (i) confer on the Grantee any right to continue
in the service of the Company or its Subsidiaries or otherwise confer any
additional rights or benefits upon the Grantee with respect to the Grantee’s
employment with the Company or (ii) interfere in any way with the right of the
Company or its Subsidiaries and its stockholders to terminate the Grantee’s
service at any time.

 
 
(h)
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

 
[the remainder of the page left intentionally blank]
 
 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.
 

 
MFA FINANCIAL, INC.
         
Name:
 
Title:
       

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


The vesting of each tranche of Phantom Shares is subject to the achievement of
at least a 10% cumulative Return to Stockholders of the Company over the
applicable Performance Period, determined as of the Vesting Date, where:
 
Return to Stockholders = (Average Final Price -Average Initial Price) +Dividends
Paid Average Initial Price
 
Average Initial Price*:
 
is the average of the daily closing price of a Share on the New York Stock
Exchange for the 20 trading days preceding the commencement of the applicable
Performance Period.
     
Average Final Price*:
 
is the average of the daily closing price of a Share on the New York Stock
Exchange or other public exchange that Shares may hereinafter be listed on for
the 20 trading days preceding the applicable Vesting Date.
     
Dividends Paid:
  
is equal to the cumulative dividends (including any stock dividends) paid on a
Share and special distributions paid on a Share during the applicable
Performance Period. For these purposes, dividends declared, but not yet paid, on
a Share within the 45-day period preceding the applicable Vesting Date will be
counted as Dividends Paid.

 
To the extent that such performance goals/measures are not satisfied by the
Vesting Date, then, except as set forth in paragraph 2(c) of this Agreement, as
of such date, the applicable tranche of Phantom Shares granted hereunder shall
be automatically and without notice or payment of any consideration by the
Company terminate and be forfeited by the Grantee.
 
* Calculation of the Average Initial Price and Average Final Price will be
adjusted for any stock splits, reverse stock splits, stock combinations or other
similar changes in the capital structure of the Company.
 
 
A-1

--------------------------------------------------------------------------------

 
 